Citation Nr: 9918195	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  93-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to former prisoner-of-war (POW) status for 
purposes of Department of Veterans Affairs (VA) benefits.  

2.  Entitlement to an initial disability rating greater than 
30 percent for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for perforated 
eardrums.

4.  Entitlement to service connection for bilateral defective 
hearing.  

5.  Entitlement to service connection for arthritis.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Associate Counsel


INTRODUCTION

The veteran had verified active military service from August 
1965 to August 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The case returns to the Board following remands to the RO in 
December 1994 and November 1997.  

The issues of entitlement to an initial disability rating 
greater than 30 percent for PTSD is discussed in the REMAND 
portion of the decision, below.  

The veteran has appealed the initial disability rating 
assigned by the RO for PTSD.  The Board construes from his 
continued disagreement an implied claim for an increased 
disability rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999) (an appeal from an initial rating is a distinct 
claim from a claim for an increased rating); AB v. Brown, 6 
Vet. App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  This claim for an 
increased rating has not been adjudicated by the agency of 
original jurisdiction and is therefore returned to the RO for 
the necessary development and adjudication.

The Board notes that in September 1998 the veteran submitted 
a notice of disagreement with the August 1998 denial of 
service connection for peripheral neuropathy.  A review of 
the claims folder fails to reveal a statement of the case 
issued to the veteran.  The matter is referred to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.  

2.  The veteran was not on active military service when he 
was captured by Chinese forces in January 1974.

3.  There is no competent medical evidence of a nexus between 
what disability associated with perforated eardrums the 
veteran may have and his period of active military service or 
some incident thereof.  

4.  There is no medical evidence of left ear hearing loss 
disability within the meaning of VA regulations.  

5.  There is no competent medical evidence of a nexus between 
the veteran's right ear hearing loss disability and his 
period of active military service or some incident thereof.     

6.  There is no competent medical evidence of a nexus between 
the veteran's arthritis of the cervical spine and his period 
of active military service or some incident thereof.  

7.  There is no competent medical evidence of a nexus between 
whatever arthritis of the knees the veteran may have and his 
period of active military service or some incident thereof.  



CONCLUSIONS OF LAW

1.  The veteran is not legally entitled to status as a POW 
for purposes of VA benefits.  38 U.S.C.A. § 101(32) (West 
1991); 38 C.F.R. § 3.1(y) (1998).  

2.  The veteran's claim of entitlement to service connection 
for perforated eardrums is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).

3.  The veteran's claim of entitlement to service connection 
for bilateral defective hearing is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1998).  

4.  The veteran's claim of entitlement to service connection 
for arthritis is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.102 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The National Personnel records Center (NPRC) verified active 
military service for the veteran from August 1965 to August 
1969.  He served in Vietnam from September 1967 to March 
1969.  The veteran's service records indicated military 
occupational specialties of infantry unit commander, 
instructor, parachutist, and Special Forces officer.  Service 
documents showed that he received awards including a Purple 
Heart, a Combat Infantryman Badge, a Bronze Star Medal with a 
"V" device, and an Army Commendation Medal with a "V" 
device.  

The August 1965 enlistment examination revealed no 
abnormality of the ears.  The audiological evaluation 
revealed pure tone thresholds, in decibels (dB), as converted 
to ISO units, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
0
-5
LEFT
20
15
10
10
20

On the accompanying report of medical history, the veteran 
did not report any history of ear problems, arthritis, or any 
joint problems.  

Another physical examination was performed in November 1965 
for purposes of Officers Candidate School.  No abnormality of 
the ears was found.  Audiological evaluation revealed pure 
tone thresholds, in dB, as converted to ISO units, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
5
LEFT
20
10
15
15
10

On the accompanying report of medical history, the veteran 
did not report any history of ear problems, arthritis, or any 
joint problems. 

In June 1966, the veteran underwent an examination for 
purposes of Ranger training.  Any audiological findings 
reported on the examination report were illegible.  On the 
accompanying report of medical history, the veteran did not 
report any history of ear problems, arthritis, or any joint 
problems. 

In May 1967, the veteran presented to the branch dispensary 
complaining of a sore knee.  He was prescribed an Ace bandage 
and medication.  He returned the next day with continued 
complaints of right knee pain in his first week of Ranger 
training.  It was noted that the veteran seemed well-
motivated but just could not keep up.  Examination revealed 
possible minimal effusion as well as tenderness over the 
lateral aspect of the right knee.  The impression was lateral 
band syndrome.  He was referred for an orthopedic evaluation.  
Orthopedic notes dated the next day showed that the veteran 
described left knee pain.  He also twisted the left ankle 
during a night course.  Examination revealed slight 
tenderness over the lateral band.  There was no effusion or 
laxity.  McMurray test was negative.  Range of motion was 
normal.  It was noted that the veteran had a mild left ankle 
sprain and mild left quadriceps atrophy.  He was referred to 
physical therapy for quadriceps exercises and ice for the 
ankle.  X-rays taken at that time showed a negative right 
knee and ankle.  Notes dated two days later indicated that 
the veteran had crepitant lateral band syndrome.  He received 
an injection of cortisone and xylocaine.

A field medical card showed that the veteran was wounded in 
February 1968.  The card indicated that he received a 
fragment to the right hand while resisting enemy action.  No 
other wounds were listed.  

Records dated in May 1969 indicated that the veteran 
complained of lower back pain and bilateral shoulder pain 
following an automobile accident.  Examination revealed 
abrasions over the shoulders, left knee, and lumbar area.  X-
rays were negative for fracture.    

The veteran's August 1969 separation physical revealed a 
small gunshot wound scar on the right flank and small 
fragment wound scars on the right knee and right hand.  No 
abnormality of the ears was listed.  The audiological 
evaluation revealed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-----
0
LEFT
0
0
0
-----
0

On the accompanying report of medical history, the examiner's 
handwritten notes related a minor gunshot wound to the right 
side and minor shrapnel wounds to the right hand and knee.  
The veteran did not report any history of ear trouble, 
hearing loss, arthritis, or joint problems.  

Records from the Philadelphia Naval Hospital showed that the 
veteran was admitted on February 3, 1974 for evaluation for 
possible hepatitis.  At admission, he indicated that he was a 
civilian advisor to forces in Vietnam and was stationed at 
Paracel Island.  On January 15, he developed a fever.  On 
January 20, he was captured by Chinese forces.  Although he 
felt well, he was admitted to the hospital because of the 
earlier fever.  The Chinese told him that he had hepatitis 
and treated him.  He remained under Chinese control until 
January 31, when he was released.  Before arriving at Clark 
Air Force Base, he celebrated with significant alcohol 
intake.  The veteran denied any history of injuries.  On 
physical examination, the ears, skin, and musculoskeletal 
system were normal.  The veteran was discharged from the 
hospital on March 1, 1974, following treatment for viral 
hepatitis, and was released to return to work.

In July 1979, the veteran underwent a physical examination 
for purposes of National Guard service.  No physical 
abnormalities were found on examination.  The audiological 
evaluation revealed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
25
LEFT
5
5
0
0
5

On the accompanying report of medical history, the veteran 
did not relate any history of ear trouble, hearing loss, 
arthritis, or joint trouble.  Handwritten notes by the 
examiner referred to a gunshot wound to the right side and 
legs in Vietnam.  There was also a reference to fingers and 
an ankle, though a portion of the comment was illegible.  

The veteran underwent an examination in May 1984 for purposes 
of retention in reserve service.  Physical examination 
revealed no abnormalities.  Audiological examination yielded 
pure tone thresholds, in dB, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
10
40
LEFT
10
10
10
10
20

On the accompanying report of medical history, the veteran 
did not relate any history of ear trouble, hearing loss, 
arthritis, or joint problems.  He had a history of a gunshot 
wound to the right side and fragmentation wounds.  

In April 1991, the veteran submitted a claim for service 
connection for various disorders, including perforated 
eardrums, hearing impairment, and arthritis.  

Around the time of the submission of the veteran's claim, the 
RO received a letter from the Defense Intelligence Agency 
(DIA) originally dated in August 1988.  The letter was a 
response to a Congressional inquiry on behalf of the veteran, 
who was seeking to verify POW status.  According to DIA 
records, the veteran was a civilian employee of the Defense 
Attaché Office (DAO) serving as a Regional Liaison Officer.  
In that capacity, he departed from Vietnam on board a 
Vietnamese ship.  His assignment was within the Paracel 
Group.  He was captured by forces of the People's Republic of 
China.  He was returned to U.S. control on January 31, 1974.    

The veteran underwent a series of VA examinations in August 
1991.  During the general medical examination, he reported 
that he had received multiple injuries while he was a POW and 
that he developed arthritis in the hands, knees, and cervical 
spine.  He also stated that his ear was perforated during 
torture.  On examination, the tympanic membrane was intact.  
No hearing loss was noted.  There was no joint deformity, 
cyanosis, clubbing, or edema.  The diagnosis included history 
of perforation of both tympanic membrane and rule out hearing 
loss.  

During the August 1991 orthopedic examination, the veteran 
reported that he had been captured while serving in north 
Laos and spent one year in a Chinese prison.  He reported 
having a few fingers dislocated and being beaten over the 
back of the neck and shoulder region.  He continued to 
complain of discomfort in the neck and upper thoracic area.  
He also stated that the eardrums were perforated during this 
time and that he had noted hearing loss.  On examination, 
gait was normal.  There was full range of motion with some 
pain on extension and some discomfort on other maneuvers.  
The shoulders also had full range of motion.  Strength was 
slightly reduced throughout the upper extremities.  
Neurological examination was normal.  X-rays of the cervical 
spine showed moderately advanced degenerative changes at C5-6 
and C6-7.  Films showed no significant abnormality of the 
thoracic spine.  X-rays of both hands and both knees were 
also negative.  

Finally, during the August 1991 audiological examination, the 
veteran related that both eardrums were perforated by a 
concussion in 1968 and by "clapping" of an interrogator 
when he was a POW.  The ears were cleaned after the first 
perforation and hearing was restored to nearly normal.  He 
had no treatment as a POW.  The ears bled for some time and 
he suspected an infection in one ear.  He was also exposed to 
noise from shelling, rifle fire, and explosions.  The 
veteran's current complaints included bilateral hearing loss 
and infrequent earaches.  Audiometric evaluation revealed 
pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
----
25
15
30
40
LEFT
----
25
15
25
20

Speech recognition scores were 100 percent on the right ear 
and 96 percent on the left.  The examiner summarized the 
results as showing right ear high frequency sensorineural 
hearing loss and left ear hearing within normal limits.  

The veteran submitted records from Charles J. Abdo, M.D., 
dated in October 1991.  The veteran related a 25-year history 
of progressively worsening hearing loss.  He was involved in 
an explosion in 1967 in which both tympanic membranes were 
perforated.  He subsequently underwent considerable acoustic 
and compression trauma as a prisoner of the Chinese.  Current 
complaints included difficulty understanding and intermittent 
ear pain.  Examination revealed normal tympanograms, normal 
acoustic reflexes, moderate high frequency sensorineural 
hearing loss in the right ear, and very mild sensorineural 
hearing loss in the left ear.  

In October 1991, the veteran completed a Former POW Medical 
History.  He reported that he was captured in November 1973, 
held and captivity for three months in China, and returned to 
friendly control at the end of January 1974.  During the 
capture, he was struck about the head, causing a broken nose, 
perforated eardrums, and unconsciousness.  During captivity, 
he was subject to beatings and physical torture.  The veteran 
reported that his fingers were "disjointed" by his captors 
on several occasions.      

In his March 1992 notice of disagreement, the veteran stated 
that the perforated eardrums and subsequent hearing loss were 
caused by the concussion from explosives thrown "during an 
NVA Sapper attack while in MACV Recondo School" for Special 
Forces training and were treated by a Special Forces medic.  
He also explained that arthritis was treated during Ranger 
school in 1966.  He asserted that parachute jumping 
contributed to severe spinal arthritis.  In the May 1992 
substantive appeal, the veteran specified that the ear 
injuries were suffered in October or November 1967 and that 
the arthritis was treated in April 1966.  

With the substantive appeal, the veteran submitted a document 
from the Department of the Army dated in April 1992, 
indicating that authorization was given for the issuance of a 
POW medal.  

The veteran testified at a personal hearing in September 
1992.  He was treated for an arthritic condition in 1966.  He 
had to go to the hospital every day for therapy.  He was not 
allowed to continue with his Ranger class for about six 
weeks.  The parachute jumping he did in service involved 
significant jolts both when the parachute opened and on 
landing.  The veteran explained that while at Recondo school 
his group was attacked.  Charges were thrown at the window of 
a hut they were in, causing several injuries and concussions.  
He was treated that evening by a Special Forces medic.  It 
took about one month before the eardrums healed.  He did not 
want the injury put on his records because he did not want to 
jeopardize his jump status.  The eardrums were later 
perforated by air claps by an interrogator while he was in 
captivity.  The eardrums had scars.  He had trouble hearing.  
During or following jump school, the veteran had problems 
with his back and swollen joints but did not report them.  He 
explained that persons in elite units did not go on sick call 
for fear of adverse reactions from peers or superiors. 

VA records included the report of a VA Agent Orange 
examination performed in March 1991 was significant for 
subjective complaints including hearing loss, joint pain, 
stiffness, and joint swelling.  Physical examination was 
negative for findings related to the ear canal or drum, the 
extremities, or the spine.  Tests were not conducted for 
auditory acuity.  The veteran underwent a VA outpatient 
audiological evaluation in February 1992.  He reported a 
history of bilateral perforated tympanic membranes.  
Otoscopic examination was negative.  Audiometric evaluation 
showed pure tone thresholds, in dB, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
35
50
LEFT
25
30
20
-----
30

Speech recognition scores were 96 percent in the right ear 
and 100 percent in the left ear.  The audiologist 
characterized the results as showing right moderate 
sensorineural notch loss at 4000 Hz, with hearing otherwise 
essentially within normal limits bilaterally and excellent 
speech discrimination.  Notes dated in July and August refer 
to left shoulder pain and an assessment of cervical spine 
degeneration.  He was later diagnosed as having left should 
impingement syndrome.     

In a November 1992 statement, the veteran stated that a POW 
medal may be issued only to persons captured while on active 
duty.  He related that, during his mission, he was precluded 
from discussing his status due to the highly classified 
nature of the operation.  

In a May 1995 statement, the veteran indicated that he was 
treated for arthritis of the left knee in service and for 
arthritis of the cervical spine at a VA facility in San Juan, 
Puerto Rico.   

In a June 1995 statement, the veteran indicated that his 
reserve and other service was considered in the issuance of 
the POW medal by the Department of the Army. 

RO inquiries pursuant to the Board's December 1994 remand 
yielded no medical records from VA medical centers in Denver 
or San Juan. 

In July 1995, the RO sent an inquiry to the Commander of the 
Department of the Army seeking clarification of the basis for 
the award of the POW medal to the veteran.  The RO requested 
a copy of the medal citation and any other information 
relevant to the circumstances under which a POW medal may be 
awarded to a civilian.  When no response was received, in 
September 1995 the RO sent a follow up letter with a copy of 
the original inquiry.  No response was received.  

According to a report of contact dated in October 1995, the 
veteran responded to a request for information required to 
obtain records from a Dr. Christian Stoermer.  He stated that 
medical records from Dr. Stoermer were not important to his 
appeal and felt the RO was unnecessarily trying to obtain 
them.   

In April 1996, the RO requested from NPRC any medical records 
associated with the October/November 1967 explosion at MACV 
Recondo school described by the veteran with respect to the 
eardrum claim.  In its August 1996 response, NPRC indicated 
that all service medical records on file had been previously 
supplied.  Any additional search required the name of a 
treating hospital and the exact dates of hospitalization.    

In an April 1998 statement, the veteran again asserted that 
he was on active duty when he was captured in 1974.  He 
explained that he served many periods of active duty while he 
was in the reserves, but that periods of less than 90 days 
did not require a separation document.  The veteran also 
again contended that he was treated for arthritis of the 
cervical spine in a VA medical facility in San Juan.  He was 
advised that parachute jumping was contributory.  The veteran 
essentially repeated these assertions in an October 1998 
statement.  

Pursuant to the Board's November 1997 remand, the RO 
contacted the Defense Intelligence Agency about verifying the 
veteran's POW claim.  It was ultimately referred to the 
Office of the Assistant Secretary of Defense for 
International Security Affairs.  In September 1998, the RO 
received a response from the Office of the Assistant 
Secretary of Defense, Defense POW/Missing Personnel Office.  
The agency attached documents showing that the veteran, a DAO 
civilian employee, was captured by CHICOM forces on January 
19, 1974, and returned to U.S. control on January 31, 1974.  
The agency had no information to indicate that the veteran 
was anything other than a civilian at the time of his 
capture.  However, the letter stated that the agency did not 
make determinations of status and that the Secretary of the 
Army made determinations as to active duty.

Analysis

POW Status for VA Purposes

According to VA law and regulation, a former POW is a person 
who, while serving in the active military, naval or air 
service, was forcibly detained or interned in the line of 
duty by an enemy or foreign government, the agents of either, 
or a hostile force.  38 U.S.C.A. § 101(32); 38 C.F.R. § 
3.1(y).  However, VA must accept service department findings 
that a person was a POW during a period of war unless a 
reasonable basis exists for questioning it.  38 C.F.R. § 
3.1(y)(1).  In cases where there is no service department 
finding or where the service department finding is not 
accepted, a determination of POW status is made according to 
the circumstances of detention of internment.  38 C.F.R. § 
3.1(y)(2).

The evidence reveals verified active military service only 
from August 31, 1965 to August 31, 1969.  The August 1988 DIA 
statement indicates that, at the time of the capture, the 
veteran was a civilian employee of the Defense Attaché 
Office.  Documents submitted from the Defense POW/Missing 
Personnel Office also showed that the veteran was a DAO 
civilian employee.  Medical records dated three days after 
the veteran was released show no complaints or evidence of 
physical or psychological mistreatment.  The Board notes that 
there is no official service department finding of POW status 
of record.  Thus, on the basis of the evidence of record, the 
Board concludes that the veteran was not on active military 
service at the time of his capture and is therefore not a POW 
for VA purposes.  38 U.S.C.A. § 101(32); 38 C.F.R. § 3.1(y).     

The veteran proffers two arguments in support of his claim.  
First, he asserts that his receipt of a POW medal entitles 
him to POW status for VA purposes.  Second, he alleges that, 
after August 1969, he entered service in the reserves, and 
that at the time of his capture he was serving on brief 
period of active duty.  
   
The Board acknowledges that records show authorization for 
the issuance of a POW medal by the Department of the Army.  
However, a review of the pertinent Army regulation reveals 
that the Army is authorized to award a POW medal to civilians 
under certain circumstances.  See AR 600-8-22 § 2.9(c).  With 
regard to the RO's efforts to obtain additional information 
about the capture, a review of the claims folder reveals two 
requests to the Department of the Army for information 
relevant to the circumstances of the veteran's capture and 
award of the POW medal.  No response was forthcoming for 
either request.

The Board emphasizes that, with any claim, it is ultimately 
the veteran's responsibility to provide evidence in support 
of his position.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.159.  It appears that the RO has made every reasonable 
effort to verify the veteran's claim of POW status will in 
military service.  If the veteran wishes to pursue his claim 
for POW status for VA purposes, he is free to obtain and 
submit additional evidence to reflect his military status at 
that time.      
    


Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis and other organic 
diseases of the nervous system, to include sensorineural 
hearing loss).  

If an injury or disease was alleged to have been incurred or 
aggravated in combat, such incurrence or aggravation may be 
shown by satisfactory lay evidence, consistent with the 
circumstances, conditions, or hardships of combat, even if 
there is no official record of the incident. 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). "Satisfactory evidence" is 
credible evidence.  Collette v. Brown, 82 F.3d 389, 392 
(1996).  Such credible, consistent evidence may be rebutted 
only by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has repeatedly held that 
this provision does not establish a presumption of service 
connection, but eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  See Clyburn 
v. West, No. 97-1321, slip op. at 11 (U.S. Ct. Vet. App. 
April 2, 1999); Arms v. West, 12 Vet. App. 188, 194-95 
(1999); Wade v. West, 11 Vet. App. 302, 304-305 (1998); Russo 
v. Brown, 9 Vet. App. 46, 50 (1996); Caluza v. Brown, 7 Vet. 
App. 498, 507 (1995).  Therefore, "[s]ection 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular      . . . injury was incurred . . . 
in service but not a basis to link etiologically the [injury] 
in service to the current condition."  Cohen v. Brown, 10 
Vet. App. 128, 138 (1997) (citing Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza, supra).  

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms, 12 Vet. App. at 193; Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. at 504.  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).


1.  Perforated Eardrums

The Board finds that the veteran's claim for service 
connection for perforated eardrums is not well grounded.  The 
veteran asserts that he suffered perforated eardrums as the 
result of an attack with explosives suffered in service.  At 
this stage of case analysis, the Board presumes the 
truthfulness of his assertions.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 77-78.     

However, the first requirement of a well grounded claim is a 
medical diagnosis of a current disability.  Epps, 126 F.3d at 
1468; Caluza, 7 Vet. App. at 504; see Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (a claim is not well grounded if 
there is no current disability).  In this case, there is no 
evidence of a current otologic disability or any residual of 
perforated eardrums.  

Moreover, when there is no medical evidence of a current 
disability, there necessarily can be no competent medical 
evidence linking the disability to service.  Epps, 126 F.3d 
at 1468.  A review of the record reveals that the veteran 
reported to physicians a history of perforated eardrums in 
service.  Inasmuch as the veteran might argue that recording 
the history suggests endorsement of a relationship between 
the history and the medical disorder, the Board emphasizes 
that medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).

2.  Bilateral Defective Hearing

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.   

The veteran alleges that his current hearing loss is direct 
result of the perforated eardrums.  The veteran is a lay 
person, untrained in medicine.  His personal opinion as to 
the nature of his hearing loss is not competent medical 
evidence for purposes of establishing a well-grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

In this case, the evidence fails to reveal current left ear 
hearing loss within the meaning of VA regulations.  
Therefore, the claim for hearing loss with respect to the 
left ear is not well grounded because there is no evidence of 
a current disability.  Brammer, 3 Vet. App. at 225.  

The evidence does show that the veteran's right ear hearing 
meets the criteria for hearing loss disability for VA 
purposes.  38 C.F.R. § 3.385.  The evidence reveals right ear 
hearing loss disability shown in the May 1984 reserves 
examination.  Because disability was not shown within one 
year of the veteran's separation from service, a presumption 
of in-service incurrence does not attach.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

The veteran asserts that his hearing loss is the result of an 
explosion in service that perforated his eardrums.  He also 
relates being exposed generally to weapons fire.  Again, the 
Board presumes the truthfulness of these assertions in 
support of his claim.  Arms, 12 Vet. App. at 193; Robinette, 
8 Vet. App. at 77-78.  However, the claim is not well-
grounded because there is no competent medical evidence of a 
nexus between the right ear hearing loss and service or any 
incident of service.  See Arms, 12 Vet. App. at 199-200 
(claim for left ear hearing loss was not well grounded when 
the veteran provided no medical evidence of a connection 
between the hearing loss and the claimed in-service 
incident).  Again, the veteran's personal, lay opinion as to 
etiology of his hearing loss is not competent medical 
evidence required to establish a well grounded claim.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.    

3.  Arthritis

Initially, the Board notes that there is no medical evidence 
showing that any arthritis the veteran has was manifest to a 
compensable degree within one year of his separation from 
service in August 1969.  In fact, arthritis is not shown in 
medical evidence until the August 1991 VA examinations, many 
years after service.  Therefore, the presumption of in-
service incurrence for arthritis is inapplicable.  
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  

Diseases specific as to former prisoners of war, which 
include post-traumatic osteoarthritis, are also presumed to 
have been incurred in service if manifest to a degree of 10 
percent or more any time after service.  38 U.S.C.A. § 
1112(b)(12); 38 C.F.R. §§ 3.307(a)(5), 3.309(c).  As 
discussed above, the veteran is not considered a POW for VA 
purposes.  However, even if the veteran had POW status, law 
and regulation requires that the POW was detained or interned 
for not less than 30 days.  38 U.S.C.A. § 1112(b)(12); 
38 C.F.R. § 3.309(c).  In this case, the veteran was detained 
as a civilian for a period of about two weeks.  Accordingly, 
this presumption is inapplicable as well.  

When considering the issue on a direct basis, the Board finds 
that the claim is not well grounded.  The veteran has alleged 
arthritis of the knees and cervical spine only.  However, 
there is no medical evidence of record of arthritis of the 
knees or any chronic knee disability.  Again, a well grounded 
claim requires a medically diagnosed current disability.  
Brammer, 3 Vet. App. at 225.  

X-rays from the August 1991 VA examination show arthritis of 
the cervical spine.  The Board recognizes that the veteran 
was required in service to participate in parachute jumps.  
He asserts that the arthritis is the result of parachuting in 
service.  This opinion, however, is insufficient to well 
ground his claim.  Again, the veteran is a lay person 
untrained in medicine.  He is therefore not competent to 
offer an opinion as to the etiology of the arthritis, first 
demonstrated many years after service.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.      

In addition, the veteran has stated that doctors told him 
that parachuting contributed to the arthritis.  However, this 
statement is similarly insufficient to establish a well 
grounded claim.  "[T]he connection between what a physician 
said and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette, 8 Vet. App. at 77.

Summary for Service Connection Claims

Under these circumstances, the Board finds that the veteran 
has not submitted a well grounded claim for service 
connection for perforated eardrums, bilateral hearing loss, 
or arthritis.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Epps, 126 F.3d at 1468.  Therefore, the duty to assist is not 
triggered and VA has no obligation to further develop the 
veteran's claim.  Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for the claimed disorders, he should submit 
medical evidence showing that he has current disabilities 
that are in some way related to service.  Robinette, 8 Vet. 
App. at 77-78.  Specifically, the veteran is free to present 
copies of service and other medical records to a physician 
for purposes of obtaining the required opinion.  


ORDER

Entitlement to recognition as a former POW for purposes of VA 
benefits is denied.  

Entitlement to service connection for perforated eardrums is 
denied.  

Entitlement to service connection for bilateral defective 
hearing is denied.    

Entitlement to service connection for arthritis is denied.  


REMAND

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id. 

In this case, the veteran appealed the initial 10 percent 
disability rating awarded by the RO for PTSD in February 
1992.  The statement of the case issued by the RO 
specifically lists the issue as "Increased allowance for 
post traumatic stress disorder."  Thus, it is unclear 
whether the RO properly considered the appeal as one of the 
initial disability rating, as discussed in Fenderson.  In 
addition, the Board notes that the RO awarded an increase to 
30 percent in September 1998 and assigned an effective date 
of April 1991, the date of receipt of the original claim.  
Accordingly, the Board construes the 30 percent as the 
initial disability rating.  It is unclear whether, as 
required by Fenderson, the RO considered the applicability of 
staged ratings.     

The Board recognizes that this remand will further delay 
appellate consideration of the veteran's PTSD claim.  
However, the Board emphasizes that failure to apply the 
Court's interpretation of the law as set forth in Fenderson 
would ultimately result in additional delays in the event of 
an appeal to the Court.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish the veteran and 
a statement of the case on the issue of 
entitlement to an initial disability 
rating greater than 30 percent for PTSD.  
The RO should afford the veteran 60 days 
in which to perfect his appeal and to 
make comments on specific items in the 
statement of the case.  

2.  If the veteran perfects his appeal, 
the RO should evaluate any new evidence 
submitted, perform any necessary 
additional development, and readjudicate 
the veteran's claim.  Proper notice of 
any readjudication should be forwarded to 
the veteran and his representative.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the veteran's claim.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 

